Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei (US 11064513, support in provisional application 62/954642).
	Re claim 10, Babaei discloses receiving, on a secondary cell, scheduling information for a primary cell; scheduling the primary cell based on the scheduling information (figure 18a; column 38, lines 40-42; column 49, lines 55-57); and monitoring a common search space for the primary cell (figure 27).
	Re claim 11, Babaei discloses monitoring the common search space for broadcast information (monitoring common search space for receiving a DCI, column 35, lines 20-24).
	Re claim 12, Babaei discloses monitoring the common search space based on a type of the common search space for the primary cell (column 36, lines 22-26).
	
Allowable Subject Matter

Claims 13-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-9 are allowable. 
The following is an examiner's statement for reasons for allowance.
Claims 1 and 4 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest scheduling, by a second scheduling mechanism, the primary cell and coordinating switching from the first scheduling mechanism to the second scheduling mechanism and deactivating the secondary cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467